Citation Nr: 0824226	
Decision Date: 07/21/08    Archive Date: 07/30/08

DOCKET NO.  06-08 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a back condition.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran had active service from September 1979 to 
September 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Atlanta, Georgia Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to service 
connection for a back condition.

In March 2008, the veteran attended a hearing at the RO 
before the undersigned. The transcript of the hearing is 
associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At his January 2005 hearing, the veteran testified that he 
had applied for Social Security Disability benefits and 
underwent an examination in January 2008 in conjunction with 
his application.

An actual decision by the Social Security Administration 
(SSA), and the medical records on which that decision was 
based, are not of record.  These records are potentially 
pertinent to the claims on appeal.  VA is required to obtain 
the SSA records prior to deciding the veteran's claim.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992)); Masors v. 
Derwinski, 2 Vet. App. 181, 188 (1992). 

At his January 2008 hearing, the veteran also reported that 
he had undergone back surgery at a Medical Center in 
Chatsworth, Georgia.  VA has a duty to obtain relevant 
records of treatment reported by private physicians.  Massey 
v. Brown, 7 Vet. App. 204 (1994).  Records of this treatment 
at the Medical Center in Chatsworth, Georgia have not been 
associated with the claims file, and may be pertinent to the 
claim on appeal.  Thus, attempts should be made to associate 
with the claims file treatment reports from this facility. 

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

The threshold for finding a link between current disability 
and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 
(2006); McLendon v. Nicholson, at 83.

Medical records and the veteran's report of current symptoms 
provide competent evidence of a current low back condition.  
Service medical records demonstrate that the veteran was also 
treated for back pain on multiple occasions.  He testified 
that he had experienced ongoing back symptoms since service.  
The veteran is competent to report in-service symptoms and 
his statements can be read as reporting a continuity of 
symptomatology.  A veteran's report of a continuity of 
symptomatology can serve to trigger VA's duty to provide an 
examination.  Duenas v. Principi, 18 Vet App 512 (2004); 
Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  An 
examination is needed so that a medical professional can 
review the record and provide a competent opinion as to 
whether a current back condition is related to service.


Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security 
Administration and obtain the veteran's 
complete Social Security records, 
including all decisions and any medical 
records relied upon in making those 
decisions.

2.  The agency of original jurisdiction 
(AOJ) should take all necessary steps to 
obtain any records of treatment pertinent 
to the claims on appeal from the Medical 
Center in Chatsworth, Georgia.

3.  The AOJ should schedule the veteran 
for a VA examination to determine whether 
he has a current back condition that is 
related to service.  The examiner should 
review the claims folder and note such 
review in the examination report or in an 
addendum.  

The examiner should provide an opinion as 
to whether the veteran has a current back 
condition and, if so, whether it is at 
least as likely as not (50 percent 
probability or more) that the back 
condition began in service or is 
otherwise the result of a disease or 
injury in service.  The examiner should 
provide a rationale for these opinions.

4.  Then re-adjudicate the claim.  If the 
determination remains unfavorable to the 
veteran, issue a supplemental statement 
of the case before returning the case to 
the Board, if otherwise in order.







	(CONTINUED ON NEXT PAGE)


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
N.R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




